Title: To James Madison from William C. C. Claiborne (Abstract), 3 June 1805
From: Claiborne, William C. C.
To: Madison, James


3 June 1805, New Orleans. “I was this day Honored with your Letter of the first of April. The appropriation Law to which you allude has not been received by me, nor has it reached any public officer in this City. I hope however that in the contingent Fund for the Executive Department of this Territory, Congress has been liberal, for I find the expences are necessarily greater than I had anticipated. I am Solicitous to have my Public Accounts Settled, and with this view it would afford me pleasure to visit the Seat of Government the ensuing Fall, provided the State of things here, would permit my absence.
“I do not know that Mr. Larald (whom you name) at present resides in this City; but I will make enquiry, and Submit to the proper Law Officer, how far his conduct in being the owner of the Privateer Eugene Submits him to legal animadversion. I have the pleasure to inform you that Mr. Graham arrived on last evening and is in good Health. His assistance will afford me great relief, and I am persuaded I shall find in him the character of a faithful Public Officer and an Amiable Man.”
